Mb. Cheep Justice Del Tobo
delivered the opinion • of the court.
This action was not brought • under the special Unlawful Detainer Act. The plaintiffs alleged that .they had leased *179to defendant Ozores a certain urban property belonging to them for a term of two years for the sum of $125 a month, payable monthly when due, the other defendant, Zalduondo, being surety for Ozores, and that the months of July,' August and September of 1921 had passed without any payment of rent by the lessee or the surety notwithstanding the demands made upon them, for all of which they prayed the court for judgment against the defendants for the sum of $375, together with the rent that should become due until the plaintiffs were put in possession of their property, and for the eviction of defendant Ozores. The action was brought in October, 1921, in the Second District Court of San Juan.
Defendant Ozores having been summoned, he filed a demurrer on November 25, 1921, alleging that the court was without jurisdiction of his person because he resided in the city of San Juan. He also alleged that the case originated in San Juan and that according to Act No. 41 of 1921 the court having, jurisdiction was the First District Court. ,
The demurrer was heard and overruled by the court on December 2, 1921, and the defendants were allowed ten days within which to answer the complaint. Ozores did not answer. His default was entered and on May 12, 1922, judgment was entered sustaining the complaint as to him. From that judgment defendant Zalduondo took the present appeal.
The only assignment is that the Second District Court of San Juan erred in taking jurisdiction of this action because according to Act No. 41 of 1921 the First District Court of Sail Juan had jurisdiction.
Construing Act No. 41 of 1921 in the case of Toro et al. v. District Court of San Juan, 30 P. R. R. 501, 509, the Supreme Court expressed itself as follows:
“The Act conferred upon each of.the two courts created' equal jurisdiction with the other district courts of the Island and thereafter prescribed that, subject to such jurisdiction, each court should *180take cognizance of all civil and criminal matters originating in certain municipalities of the district. This being the case and the legislature not having prescribed special rules for transferring eases, it is clear that the intention was that the general rules prescribed by law for the district courts throughout the Island should apply.”
This is not a real question of jurisdiction. • The matter involved in the present ordinary action is common to all district courts. Notwithstanding the fact that the rented house is situated in San Juan and the contract was'made in San Juan, for which reason the First District Court of San Juan had jurisdiction of the ease, the parties could submit themselves to the second district court.
Did they do this? In our opinion the question must be answered in the affirmative. The plaintiff submitted by the mere act of bringing the action in that court. Subdivision 2 of section 77 of the Code of Civil Procedure. And the defendants also submitted, because after entering appearance, instead of moving for a change of venue, they merely filed a demurrer. Subdivision 3 of section 77, supra. It is well to say that defendant Zalduondo also appeared in the action and merely filed a demurrer similar to the one filed by the defendant Ozores.
Having reached the foregoing conclusion, it is unnecessary to consider and decide the other question raised by the appellee regaining the right of Zalduondo to appeal.
The judgment appealed from must be

Affirmed..

Justices Aldrey and Franco Soto concurred.
Mr. Justice Hutchison concurred in the judgment.
Mr. Justice Wolf- took no part in the decision of this easoi